Birdsong, Presiding Judge.
Appellants, pro se, filed this direct appeal after they were found in contempt of court for violating a permanent restraining order.
Their notice of appeal states in its entirety: “Fred T. Ray and Carrie S. Ray come now and file this Notice of Appeal to the Georgia Court of Appeals. Transcript and brief will be provided.” As this notice of appeal fails to specify any judgment whatever, it does not satisfy the requirements of OCGA § 5-6-37, and OCGA § 5-6-48 (f) does not apply. Therefore, the appeal must be dismissed. Ballew v. State, 225 Ga. 547, 548 (170 SE2d 242); Whiddon v. Stargell, 192 Ga. App. 826, 828 (386 SE2d 884).

Appeal dismissed.


Banke, P. J., and Cooper, J., concur.